Title: To Benjamin Franklin from Le Maire, 10 September 1778
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin


Monsieur
Nantes Le 10 7bre. 1778
Je n’ai rien de plus pressé que de vous envoyer Le procès verbal de L’inspection que j’ai faite des fusils, en méme temps pour vous faire voir mon éxactitude. Vous verrez par ce procès verbal que j’ai apporté tous les soins pour procurer à la Virginie la meilleure qualité possible d’armes, et comme j’ai eu l’honneur de vous dire qu’il manquoit quantité d’autres objets que le Gouvernement de cette province a demandés et dont elle a besoin, je vous réitere toujours ma priere, en vous suppliant de m’accorder votre approbation en cas que je sois à même de pouvoir traiter avec quelqu’un; M. Gruel ne peut remplir mon objet par le retard d’un navire qu’il attendoit de St. Domingue. L’objet devient maintenant bien moins consequent: avec environ 200 mille livres je remplirai la totalité de ma mission. Ces fonds ne seroient payés à celui avec qui je traiterois, qu’avec Les Tabacs de virginie qui passeroient en France. J’ai l’honneur d’etre avec le plus profond respect, Monsieur Votre très humble et très obéissant serviteur
J. Le maire

P.S. J’ai communiqué à M. Tessier L’intérêt que vous prenez a ce qui le regarde, il est Très reconnoissant de vos bontés, il remettra à M. Le Gouverneur de la Virginie la lettre de recommandation que vous avez bien voulu lui donner.
Monsieur Franklin Escuyer

 
Notation: Lemaire Nantes 20. 7bre 1778
